DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8, 10-13, 17-19, 25 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and system for predictively updating user parameters. Under MPEP 2106.04(a)(2)(ll)(C), concepts relating to mental processes, in particular managing human behavior, are drawn to abstract ideas. This judicial exception is not integrated into a practical application because the provision of generic computer components does not add a meaningful limitation to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in MPEP 2106. Such factors include:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Transformation or reduction of a particular article to a different state of being;

•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Further guidance is provided by Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). Alice held that a method of mitigating settlement risk was drawn to an abstract idea. Alice further held that the performance of the method performed on a computer did not amount to “significantly more” than the abstract idea, and thus the claimed invention was drawn to a patent-ineligible abstract idea:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at_(slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’”  Bilski, supra, at 610-611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent's recitation of a computer amounts to a mere instruction to “implement]” an abstract idea “on ... a computer,” Mayo, supra, at_(slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the preemption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F.3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional feature]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U.S., at_(slip op., at 8-9).

Id at pp 1983-1984. Alice further held that apparatus claims drawn to a computer system were subject to the same analysis as the method claims, and were also not patentable subject matter:


Id. at pp 1984-1985. Turning to the claimed invention, a method of predictively updating one or more user parameters is an abstract idea. See also MPEP 2106.04(a)(2)(ll)(D) and Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350,
1351 -52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016), which held that a method and system for receiving and analyzing information, and displaying the results of the analysis, is also directed to an abstract idea. The claims are directed to a system and method comprising a generic computing device which under Alice is not sufficient to impart patentability to the system or method.
Consideration of the factors listed above pertaining to what is significantly more than the judicial exception, as viewed in light of the holding in Alice, weighs against patentability. While the method includes the use of a computer, the method does not involve an improvement in the function of a computer or other technology. Rather, generic computer components are used in their usual and customary way to perform the method. The claimed method does not require the use of a particular machine, as a 

Allowable Subject Matter
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed November 6, 2020 have been fully considered but they are not persuasive.
With respect to applicant’s arguments concerning whether the claimed invention is directed to a judicial exception, the Examiner’s position remains that the claims are directed to a mental process.  Under MPEP 2106.04(a)(2)(III), the courts do not 
Looking at claim 1, it remains the examiner’s position that each of the recited steps is capable of being practically performed in the human mind, as follows:

Claim 1:	A method for predictively updating one or more user parameters associated with a user of a learning system, the method comprising:
predicting, based on the one or more user parameters, a predicted activity of the user corresponding to a predicted response to a first learning interaction provided to the user;

A human being is capable of predicting an activity of a user based on a first learning interaction, such as where an instructor has seen a previous test score of a learner including a breakdown of the learner’s performance by subject matter.

receiving an actual activity of the user corresponding to a user-provided response to the first learning interaction;

A human being is capable of receiving an actual activity of a user, as when a learner hands in a paper homework assignment or test to the instructor.

comparing the predicted activity to the actual activity;





in response to determining that the predicted activity does not match the actual activity, updating the one or more user parameters;

A human being is capable of updating user parameters, such as when a most recent test score is added to a paper gradebook.  An average grade including more recent scores can also be calculated by a human instructor using pen and paper.

generating one or more learning assets based on the one or more updated user parameters, the one or more learning assets providing content for a second learning interaction;

A human being is capable of generating one or more learning assets as recited, as when an instructor prepares a handwritten study guide for a user based on past performance.

generating the second learning interaction based on the one or more learning assets;

A human being is capable of generating a learning interaction with a learner, including a paper lesson plan or an in-person class or after-class tutorial session as desired.

predicting, based on the one or more updated user parameters, whether or not each of a future knowledge of the user and an active knowledge of the user related to a particular task performed in a certain profession is below a specified threshold; and

Again, a human being is capable of making a prediction using mental processes and judgment, such as whether a user’s knowledge in a particular area or task is below a particular threshold.

transmitting the one or more updated user parameters to an entity other than the user to provide feedback associated with the user; and

A human being is capable of transmitting information such as updated user parameters to a separate entity, such as sending a paper letter or having a conversation with a parent or potential employer about a user’s profile.

transmitting the second learning interaction to the user in response to the future knowledge of the user and/or the active knowledge of the user related to the particular task performed in the certain profession being predicted to be below the specified threshold; wherein

Again, a human being is capable of transmitting information to a person, including providing learning materials on paper to the user or having in in-person class or tutorial where a learning interaction occurs.

the generating of the one or more learning assets includes: accessing one or more knowledge sources;

A human being is capable of accessing knowledge sources, such as reviewing encyclopedias and other materials in a library.

extracting a plurality of knowledge items from the one or more knowledge sources;

A human being is capable of extracting knowledge items, as when desired materials in a library are copied or checked out for further use.

filtering the plurality of knowledge items based on the one or more updated user parameters to form one or more filtered knowledge items; and



building the one or more learning assets based on the one or more filtered knowledge items; and

Again, a human being is capable of building or generating learning assets based on filtered knowledge items, such as preparing a lesson plan based on the selected information using pen and paper.

the predicted activity is further predicted based on an interaction history associated with the user, the interaction history includes previous user-provided responses to previous learning interactions.

Again, a human being is capable of making a prediction using mental processes and judgment, such as a predicted activity based on an interaction history including previous test scores or homework scores of a learner.

Because each of the steps of claim 1 is capable of being practically carried out in the human mind as outlined above, the invention of claim 1 is directed to a mental process and thus an abstract idea.  Independent claims 10 and 18 recite a generic computer system and a generic computer-readable medium, respectively, which are configured to carry out a method corresponding to the method recited in claim 1.  Under MPEP 2106.04(a)(2)(III)(C-D), mental processes which are merely performed on a generic computer or using a computer as a tool to perform the process, as well as products which are configured to perform an abstract method, are abstract ideas.  Claim 21 *does* recite specific technological features and steps which are not capable of 

With respect to the arguments concerning the integration of the abstract idea into a practical application, it remains the Examiner’s position that the claims do not meet any of the factors set forth in MPEP 2106.04(d)(I).  Performance of the method does not result in Improvements to the functioning of a computer or another technology or technical field.  Claim 1 does not recite any computer or technology at all, and thus cannot involve an improvement in computer technology.  See MPEP 2106.05(a)(I):
It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016)

Claims 10 and 18 merely recited generic computer components used to perform the method, and thus also fail to involve improvements in technology under 2106.05(a)(I).  The abstract idea is not applied with or by a particular machine, as a generic computer system is not a “particular machine” under 2106.05(b)(I).  The method does not result in the transformation of a particular object into a different state of being, as claim 1 does not recite any physical apparatus.  

Applicant further argues that the claims should be read in light of the specification to determine subject matter eligibility.  While it is acknowledged that MPEP 2106.04(d)(1) indicates that such practice is proper, MPEP 2106.04(d)(1) also specifies that if the specification sets forth an improvement in technology, the claim must be 

With respect to applicant’s argument that no prior art is currently cited in the rejection, thus indicating that the claimed invention amounts to significantly more than the judicial exception, the test for patent-eligible subject matter is separate and distinct from the test  for novelty or nonobviousness under 35 USC 102 and 103.  See MPEP 2106.05:
Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101"). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101.

Emphasis added.  For the reasons set forth above, claims 1-4, 8, 10-13 and 17-19 remain rejected under 35 USC 101 as being drawn to an abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
June 15, 2021